Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com January 26, 2011 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Northwest Resources, Inc. Sparks, Nevada To Whom It May Concern: Silberstein Ungar, PLLC hereby consents to the use in the Form S-1/A, Registration Statement under the Securities Act of 1933, filed by Northwest Resources, Inc. of our report dated December 22, 2010, relating to the financial statements of Northwest Resources, Inc., as of and for the period ending November 30, 2010, and the reference to us under the caption “Interests of Named Experts and Counsel”. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC Bingham Farms, Michigan
